Citation Nr: 1134951	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-27 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2011, the Veteran testified before the undersigned at a Travel Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Veteran's claim for service connection for left ear hearing loss was granted.  His claim for right ear hearing loss was denied on the basis that the June 2008 VA examination did not reveal hearing loss within the meaning of 38 C.F.R. § 3.385.  However, at his hearing, the Veteran testified that his hearing loss has worsened.  In addition, he reported that he had been treated at the Boston VA Medical Center.  Accordingly, the VA records should be obtained and the Veteran should be afforded a new VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006),

With regard to hemorrhoids, the Veteran testified that he currently experiences pain, bleeding, and fecal leakage.  He is competent to make such statements.  He asserted that his hemorrhoids have worsened since his last examination.  As the Veteran has asserted that his service-connected disability has worsened since his last examination, he should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of the Veteran's treatment records for hearing loss and hemorrhoids from the Boston VA Medical Center, dated since January 2008.  

2.  Thereafter, schedule the Veteran for a VA audiological examination.  The claims file must be made available to and reviewed by the examiner.  

The examiner should obtain the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  

The examiner should opine as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right ear hearing loss is related to the Veteran's in-service noise exposure.  

A rationale for any opinion expressed should be provided.  

3.  Schedule the Veteran for a VA examination to determine the severity of his service-connected hemorrhoids.  Any indicated tests should be accomplished.  The claims file must be made available to and reviewed by the examiner.  



The examiner should indicate whether the Veteran's hemorrhoids are large or thrombotic; irreducible; with excessive redundant tissue; and whether they frequently recur.  The examiner should also indicate if there is persistent bleeding with secondary anemia, and whether there are any fissures.  

A rationale for any opinion expressed should be provided.  

4.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

5.  Finally, readjudicate the claims on appeal.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



